Name: Commission Regulation (EC) NoÃ 1249/2006 of 18 August 2006 fixing the complementary quantity of raw cane-sugar originating in the ACP States and India for supply to refineries in the period from 1 July 2006 to 30 September 2007
 Type: Regulation
 Subject Matter: beverages and sugar;  international trade;  agri-foodstuffs;  Asia and Oceania;  economic geography;  trade
 Date Published: nan

 19.8.2006 EN Official Journal of the European Union L 227/22 COMMISSION REGULATION (EC) No 1249/2006 of 18 August 2006 fixing the complementary quantity of raw cane-sugar originating in the ACP States and India for supply to refineries in the period from 1 July 2006 to 30 September 2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular the second subparagraph of Article 29(4) thereof, Whereas: (1) Article 29(4) of Regulation (EC) No 318/2006 lays down that, during the 2006/2007, 2007/2008 and 2008/2009 marketing years and in order to ensure adequate supply to Community refineries, import duties on a complementary quantity of imports of raw cane-sugar originating in the States referred to in Annex VI to that Regulation are to be suspended. (2) That complementary quantity should be calculated in accordance with Article 19 of Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of products of the sugar sector under certain tariff quotas and preferential agreements (2), on the basis of a Community forecast supply balance of raw sugar. For the 2006/2007 marketing year, the balance indicates the need to import a complementary quantity of raw sugar so that the Community refineries' supply needs can be met. (3) To ensure that refineries within the Community have a sufficient supply of raw sugar to fulfil their traditional supply needs, the complementary quantity should be allocated between the third countries concerned in a way to ensure full delivery. For India, it is considered appropriate to maintain an annual quantity of 10 000 tonnes, extrapolated to 12 500 tonnes to take into account the 15-month period of the 2006/2007 marketing year. As regards the remaining supply need, a global quantity should be fixed for the ACP States, which have collectively undertaken to implement between themselves procedures for the allocation of the quantities in order to ensure the appropriate supply of the refineries. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 For the period from 1 July 2006 to 30 September 2007, the complementary quantity of raw cane-sugar for refining falling within CN code 1701 11 10, as referred to in Article 29(4) of Regulation (EC) No 318/2006, shall be: (a) 70 000 tonnes expressed as white sugar originating in the States listed in Annex VI to Regulation (EC) No 318/2006 except India; (b) 12 500 tonnes expressed as white sugar originating in India. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. (2) OJ L 178, 1.7.2006, p. 1.